SOMMERVILLE, J.
Defendant appeals from a judgment for $1,000 in favor of plaintiff, for personal injuries suffered by her while walking on the track of the defendant company in the city of New Orleans.
Plaintiff answers the appeal, and asks for an increase in the amount of the judgment.
The defendant company denies the alleged negligence on its part; and charges that plaintiff was a trespasser on its yards, and that she was negligent.
The evidence of plaintiff is uncertain and contradictory, and must be rejected for the most part.
The testimony of defendant’s witnesses shows that plaintiff negligently walked upon the track, and that she failed to heed the signals given by defendant’s employés, and leave the track in time to avoid coming into collision with the engine, which resulted in her injuries. The locomotive of the defendant company was properly manned with a lookout, and the warning signals of its approach were given and heeded by others who were near the plaintiff at the time.
We find that the plaintiff was negligent, and that the defendant was not.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be reversed and set aside; and that there be judgment in favor of defendant dismissing plaintiff’s suits at her costs.
PROYOSTY, J., absent on account of illness, takes no part.